Case 1:18-cv-24227-CMA Document 110 Entered on FLSD Docket 04/24/2019 Page 1 of 24



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-24227-CIV-ALTONAGA/Goodman

   JASON MILLER,

          Plaintiff,
   v.

   GIZMODO MEDIA GROUP, LLC; et al.,

         Defendants.
   _____________________________________/

                                               ORDER

          THIS CAUSE came before the Court on Defendants, Gizmodo Media Group, LLC’s and

   Katherine Krueger’s Corrected Motion to Dismiss the Amended Complaint [ECF No. 44].

   Defendants have submitted the Declaration of Deanna K. Shullman in Support of the Motion [ECF

   No. 32]. Plaintiff, Jason Miller, filed a Response [ECF No. 53], to which Defendants filed a Reply

   [ECF No. 54]. The Court held a Hearing [ECF No. 61] on the Motion on January 14, 2019. After

   the Hearing, the parties filed supplemental briefing (see [ECF Nos. 65, 68, 71]), and Defendants

   submitted a Notice of Supplemental Authority [ECF No. 85].

          The Court has carefully considered the Amended Complaint [ECF No. 5], the parties’

   written submissions, the record, and applicable law. For the following reasons, the Motion is

   granted in part and denied in part.

                                         I.   BACKGROUND

          This case presents a claim of defamation, as well as four related claims, by political

   commentator Miller against Krueger, the managing editor of a news website, Splinter, and

   Gizmodo, Splinter’s corporate parent.       (See generally id.).   Plaintiff alleges Defendants’
Case 1:18-cv-24227-CMA Document 110 Entered on FLSD Docket 04/24/2019 Page 2 of 24
                                                 CASE NO. 18-24227-CIV-ALTONAGA/Goodman


   defamatory article publicized false accusations made against him in a confidential court filing and

   inaccurately characterized those accusations. (See id.).

       A. The Parties

           Plaintiff is a communications strategist and political manager who served as Senior

   Communications Advisor on President Donald Trump’s 2016 campaign. (See id. ¶ 37). In

   February 2017, Plaintiff joined Teneo Strategy, a company that advises Fortune 500 CEOs on

   crisis communications and media relations. (See id. ¶ 38). In March 2017, Plaintiff also began

   working as a political commentator for CNN, often appearing on national television advocating

   for and defending the Trump Administration. (See id.). He lives in Virginia. (See id. ¶ 18).

           Krueger is the managing editor of Splinter and an outspoken critic of the Trump

   Administration. (See id. ¶ 95). She lives in New York. (See id. ¶ 30). Gizmodo is a Delaware

   limited liability company with its principal place of business and headquarters in New York. (See

   id. ¶ 19). Gizmodo is registered to do business in Florida as a single-member limited liability

   company whose sole member is Univision Interactive Media, Inc. (“Fusion”). (See id.). Fusion

   is a Delaware corporation with its principal place of business and headquarters in New York. (See

   id.). Fusion operates a network of national and local online and mobile websites, including

   Splinter, from offices in New York. (See id. ¶¶ 20–24).

       B. The Facts

           The background events of this case began in 2016, when Plaintiff had a relationship with

   Arlene Delgado, who also served on President Trump’s 2016 campaign. (See id. ¶¶ 37, 40). The

   relationship resulted in Delgado’s pregnancy. (See id. ¶ 37). Delgado lives in Miami, Florida.

   (See id. ¶ 32).




                                                   2
Case 1:18-cv-24227-CMA Document 110 Entered on FLSD Docket 04/24/2019 Page 3 of 24
                                                     CASE NO. 18-24227-CIV-ALTONAGA/Goodman


                 1. The Family Court Action

           In July 2017, Plaintiff brought a paternity action in Miami-Dade Family Circuit Court to

   ensure he would be part of his and Delgado’s son’s life. (See id. ¶¶ 41, 44; see also Family Court

   Docket [ECF No. 5-9] 23). The Family Court case turned increasingly hostile. (See Am. Compl.

   ¶¶ 42–47). The proceedings were “highly-publicized” and received national media attention. (Id.

   ¶¶ 10, 41).

           In March 2018, Delgado filed a motion in Family Court requesting Plaintiff be ordered to

   undergo a psychological evaluation. (See id. ¶ 88; see also Family Court Docket 13–14). On

   September 14, 2018, Delgado filed a Supplement 1 to that motion, accusing Plaintiff of having an

   affair with and impregnating “Jane Doe” years earlier, slipping her an “abortion pill,” and killing

   her unborn child without her consent. (Id. ¶¶ 2, 52, 88, 97–98, 162). The Supplement states in

   part:

           In summer 2018, [Delgado] was informed as follows:

           1. In 2012, Mr. Miller, while working for Jamestown Associates, was working
              closely with the firm’s Florida clients.

           2. As part of this, Mr. Miller spent significant time in Orlando, Florida.

           3. Evenings with clients and colleagues sometimes entailed steakhouse dinners
              followed by strip clubs and/or patronage of escorts for some of the participants.




   1
    Splinter’s website includes a link to and images of the sealed Supplement. See Katherine Krueger, Court
   Docs Allege Ex-Trump Staffer Drugged Woman He Got Pregnant With ‘Abortion Pill’, Splinter (Sept. 21,
   2018, 8:14 PM), https://splinternews.com/court-docs-allege-ex-trump-staffer-drugged-woman-he-got-
   1829233105. The Court may consider the Supplement because it is incorporated by reference into the
   Amended Complaint, it is central to Plaintiff’s claims, and neither party challenges its authenticity. See
   Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002); see also Elder v. Tronc Inc., No. 3:17-cv-01285,
   2018 WL 3233135, at *3 (D. Conn. July 2, 2018) (concluding court could take judicial notice of an
   underlying state court decision and corresponding publications to evaluate fair report privilege defense on
   motion to dismiss because “a complaint is deemed to include any documents incorporated by reference”
   (citation omitted)).
                                                       3
Case 1:18-cv-24227-CMA Document 110 Entered on FLSD Docket 04/24/2019 Page 4 of 24
                                                 CASE NO. 18-24227-CIV-ALTONAGA/Goodman


          4. During one such evening, Mr. Miller and other colleagues/clients visited
             Rachel’s Gentleman’s Club, a strip club in Orlando (which also has a West
             Palm Beach location).

          5. At the time, Mr. Miller was already married to his wife (whom he married in
             July 2008) and had a 4-year-old daughter (who was born in late 2008).

          6. Mr. Miller met a stripper that evening, which [sic] will be referred to herein as
             “Jane Doe” (Mother has individual’s full name).

          7. Mr. Miller had sexual intercourse with Jane Doe and continued a sexual
             relationship with her for some unknown period of time.

          8. Jane Doe became pregnant.

          9. Shortly thereafter, according to Jane Doe, Mr. Miller visited her apartment with
             a Smoothie beverage.

          10. Unbeknownst to Jane Doe, the Smoothie contained an abortion [p]ill.

          11. The pill induced an abortion, and Jane Doe wound up in a hospital emergency
              room, bleeding heavily and nearly went into a coma.

          12. The unborn child died.

   (Supplement 1–2 (alterations added; emphasis in original)). The Supplement also accuses Plaintiff

   of beating another unidentified woman and trying to cover up the crime. (See id. 9).

          The Supplement details Delgado’s source for the information.           (See id. 3–10).   The

   Supplement explains Delgado initially discovered the accusations from a man she met on Twitter,

   who told Delgado he had received information about Jane Doe from “multiple” sources that were

   “unverified by him,” and he was unable to “vouch for its veracity.” (Id. 6 (internal quotation marks

   omitted)). When a private investigator contacted Jane Doe, she was not interested in speaking out.

   (See id. 2, 7). The Supplement states a journalist who investigated the allegations chose not to

   publish a report on the story out of concern “Jane Doe would backtrack” after publication. (Id.

   10).




                                                    4
Case 1:18-cv-24227-CMA Document 110 Entered on FLSD Docket 04/24/2019 Page 5 of 24
                                                       CASE NO. 18-24227-CIV-ALTONAGA/Goodman


             On September 17, 2018, Plaintiff filed a notice designating the Supplement confidential

   and a motion to determine its confidentiality under the Florida Rules of Judicial Administration.

   (See Am. Compl. ¶ 91; see also Family Court Docket 3). From the time the Supplement was filed,

   it was confidential and sealed. (See Am. Compl. ¶¶ 91, 135, 149–51).

                 2. The Splinter Article

             On September 21, 2018, Krueger published a news report on Splinter (“Article”) 2 about

   the Supplement. (See id. ¶¶ 12, 96). The Article, titled “Court Docs Allege Ex-Trump Staffer

   Drugged Woman He Got Pregnant with ‘Abortion Pill,’” describes “an explosive new court filing,”

   in which Delgado alleges Plaintiff “carried out an affair with a woman he met at an Orlando strip

   club.” (Article 3). The Article goes on to state: “[T]he court documents claim[] when the woman

   found out she was pregnant, Miller surreptitiously dosed her with an abortion pill without her

   knowledge, leading, the woman claims, to the pregnancy’s termination and nearly her death.” (Id.

   (alterations and emphasis added)).

             Plaintiff alleges the accusations in the Article and Supplement are not fair and true, having

   been published “only to gratify public spite and promote public scandal.” (Am. Compl. ¶ 97). He

   insists the Article “goes beyond the accusations in the Supplement” by asserting “‘Jane Doe’

   herself ‘claims’” Plaintiff caused the termination of her pregnancy and nearly her death, as the

   Supplement does not attribute those accusations to Jane Doe. (Id. ¶ 98). Plaintiff also states

   Defendants did not obtain the Supplement from Family Court but from Delgado.

   (See id. ¶¶ 96, 99, 153).

             After the Article was published, widespread coverage of the story by other media outlets

   ensued. (See id. ¶ 104). The coverage prompted Fox News Sunday to cancel Plaintiff’s scheduled



   2
       (See generally Article [ECF No. 5-3]). A link to the Article is found supra, note 1.
                                                          5
Case 1:18-cv-24227-CMA Document 110 Entered on FLSD Docket 04/24/2019 Page 6 of 24
                                                   CASE NO. 18-24227-CIV-ALTONAGA/Goodman


   appearance for the following Sunday, September 23, 2018 (see id.), and by the end of the weekend,

   Plaintiff had lost his job at CNN (see id. ¶¶ 109–111).

      C. Procedural History

          In October 2018, Plaintiff filed his initial Complaint [ECF No. 1] against Defendants

   Krueger and Gizmodo. (See generally Compl.). Plaintiff stated claims of defamation per se

   (Count I), tortious interference with advantageous business relationships (Count II), intentional

   infliction of emotional distress (Count III), invasion of privacy (Count IV), and civil conspiracy

   (Count V). (See id. ¶¶ 127–173).

          A few days later, Plaintiff filed the operative Amended Complaint, stating the same claims

   against Krueger and Gizmodo as in the original Complaint, while also adding a defamation per se

   claim against Defendant William Menaker (Count VI) for posting a defamatory statement about

   Plaintiff on Twitter. (See Am. Compl. ¶¶ 207–216). Menaker filed a Motion to Dismiss for Lack

   of Personal Jurisdiction and Failure to State a Claim [ECF No. 70], which the Court recently

   granted, dismissing the claim against Menaker without prejudice given the Court lacks personal

   jurisdiction over him (see Order [ECF No. 109]). Gizmodo and Krueger filed the present Motion,

   seeking dismissal of all five claims asserted against them under Federal Rule of Civil Procedure

   12(b)(6). (See generally Mot.).

                                     II.    LEGAL STANDARD

          To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a

   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

   Twombly, 550 U.S. 544, 570 (2007)). To meet this “plausibility standard,” a plaintiff must “plead[]

   factual content that allows the court to draw the reasonable inference that the defendant is liable


                                                     6
Case 1:18-cv-24227-CMA Document 110 Entered on FLSD Docket 04/24/2019 Page 7 of 24
                                                  CASE NO. 18-24227-CIV-ALTONAGA/Goodman


   for the misconduct alleged.” Id. (alteration added) (citing Twombly, 550 U.S. at 556). Although

   this pleading standard “does not require ‘detailed factual allegations,’ . . . it demands more than

   an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (alteration added) (quoting

   Twombly, 550 U.S. at 555). Pleadings must contain “more than labels and conclusions, and a

   formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555

   (citation omitted).

          On a motion to dismiss, a court construes the complaint in the light most favorable to the

   plaintiff and accepts its factual allegations as true. See Brooks v. Blue Cross & Blue Shield of Fla.,

   Inc., 116 F.3d 1364, 1369 (11th Cir. 1997) (citing SEC v. ESM Grp., Inc., 835 F.2d 270, 272 (11th

   Cir. 1988)). Unsupported allegations and conclusions of law, however, will not benefit from this

   favorable reading.    See Iqbal, 556 U.S. at 679 (“While legal conclusions can provide the

   framework of a complaint, they must be supported by factual allegations.”). The scope of review

   on a motion to dismiss under Rule 12(b)(6) is limited to the four corners of the complaint and the

   exhibits attached. See Thaeter v. Palm Beach Cty. Sheriff’s Office, 449 F.3d 1342, 1352 (11th Cir.

   2006) (citation omitted).

                                        III.   DISCUSSION

          Defendants move to dismiss Plaintiff’s defamation claim, arguing the Article is protected

   by: (1) the fair report privileges under Florida common law and New York statute and (2) a federal

   constitutional privilege for accurate reports of judicial proceedings. (See Mot. 8–17). Defendants

   also move to dismiss Plaintiff’s non-defamation claims, arguing they are duplicative under New

   York law or alternatively, barred by the single action rule under Florida law. (See id. 19–20).




                                                     7
Case 1:18-cv-24227-CMA Document 110 Entered on FLSD Docket 04/24/2019 Page 8 of 24
                                                    CASE NO. 18-24227-CIV-ALTONAGA/Goodman


           A threshold question is whether the New York or Florida fair report privilege governs the

   parties’ dispute. The Court first addresses that issue before turning to the merits of Defendants’

   arguments for dismissal.

       A. Choice-of-Law

           Defendants contend a choice-of-law analysis is unnecessary because Plaintiff’s claims fail

   under both New York and Florida law. (See Mot. 7 n. 8). For his part, Plaintiff suggests a choice-

   of-law analysis is appropriate and the Court should apply Florida law. (See Resp. 3–4). The Court

   agrees with Plaintiff a conflict-of-law analysis is necessary, but concludes New York’s, rather than

   Florida’s, law of privilege governs the dispute.

               1. Conflict-of-Law Analysis is Required

           Courts must conduct a conflict-of-law analysis where there is a true conflict. See Pycsa

   Panama, S.A. v. Tensar Earth Techs., Inc., 625 F. Supp. 2d 1198, 1218–19 (S.D. Fla. 2008), aff’d,

   329 F. App’x 257 (11th Cir. 2009). A “true conflict” exists when “two or more states have a

   legitimate interest in a particular set of facts in litigation and the laws of those states would produce

   a different result.” Id. at 1219 (internal quotation marks and citation omitted).

           There is a true conflict between Florida and New York’s fair report privilege. See Gubarev

   v. BuzzFeed, Inc., No. 1:17-cv-60426-UU, Corrected Order on Plaintiff’s Motion for Partial

   Judgment on the Pleadings [ECF No. 171] filed June 5, 2018 (S.D. Fla. 2019) at 5; see also Nix v.

   ESPN, Inc., No. 1:18-cv-22208-UU, Order on Defendants’ Motion to Dismiss [ECF No. 27] filed

   August 30, 2018 (S.D. Fla. 2018) at 6. While Florida follows the common law privilege of the

   Restatement (Second) of Torts section 611, New York follows a codified absolute fair report

   privilege. Compare Woodard v. Sunbeam Television Corp., 616 So. 2d 501, 502–03 (Fla. 3d DCA

   1993), with N.Y. Civ. Rights Law § 74. Florida’s privilege is qualified, whereas New York’s



                                                      8
Case 1:18-cv-24227-CMA Document 110 Entered on FLSD Docket 04/24/2019 Page 9 of 24
                                                  CASE NO. 18-24227-CIV-ALTONAGA/Goodman


   privilege is absolute. Compare Woodard, 616 So. 2d at 502, with Cholowsky v. Civiletti, 887

   N.Y.S.2d 592, 594 (App. Div. 2nd Dep’t 2009).

          Moreover, “[t]he common law generally protects only reports of proceedings open to the

   public[.]” Gubarev, No. 1:17-cv-60426-UU [ECF No. 171] at 5–6 (internal quotations and

   citations omitted; alterations added). “[A]lthough there is one case suggesting that Florida courts

   might extend the privilege to cover non-public information in some circumstances, it is not clear

   that confidential or classified materials are protected.” Id. (citing Ortega v. Post-Newsweek

   Stations, Fla. Inc., 510 So. 2d 972 (Fla. 3d DCA 1987) (alteration added)); see also Restatement

   (Second) of Torts § 611, cmt. d (1977) (“It is not clear whether the privilege extends to a report of

   an official proceeding that is not public or available to the public under the law.”).

          In contrast, New York’s statutory privilege generally applies to reports of confidential

   proceedings. See Keogh v. N.Y. Herald Tribune, Inc., 274 N.Y.S.2d 302, 305 (Sup. Ct. 1966)

   (applying privilege to reports of grand jury proceedings even though they are confidential); Freeze

   Right Refrigeration & Air Conditioning Servs., Inc. v. City of New York, 475 N.Y.S.2d 383, 388

   (App. Div. 1st Dep’t 1984) (explaining “the activities of the agency need not be public for the

   statutory privilege to apply”); Komarov v. Advance Magazine Publishers, Inc., 691 N.Y.S.2d 298,

   300 (Sup. Ct. 1999) (concluding section 74 applies to a report on an affidavit of an FBI agent that

   was not prepared for “public consumption”); Grab v. Poughkeepsie Newspapers, Inc., 399

   N.Y.S.2d 97–98 (Sup. Ct. 1977) (applying the privilege to coverage of confidential youth offender

   proceedings); but see Shiles v. News Syndicate Co., 27 N.Y.2d 9, 18–19 (N.Y. 1970) (holding the

   privilege does not apply to reports on sealed filings in matrimonial actions under New York’s




                                                     9
Case 1:18-cv-24227-CMA Document 110 Entered on FLSD Docket 04/24/2019 Page 10 of 24
                                                     CASE NO. 18-24227-CIV-ALTONAGA/Goodman


   Domestic Relations Law section 235). As there is a true conflict, the Court conducts a choice-of-

   law analysis on Defendants’ fair report privilege defense. 3

               2. New York Law Governs the Fair Report Privilege

           In a diversity case, federal courts apply the choice-of-law principles of the forum state. See

   Grupo Televisa, S.A. v. Telemundo Commc’ns Grp., Inc., 485 F.3d 1233, 1240 (11th Cir. 2007).

   “As a preliminary matter, the court must characterize the legal issue and determine whether it

   sounds in torts, contracts, property law, etc.” Id. The courts then determines the choice-of-law

   rule the forum state applies to the issue. See id.

           The relevant issue here is an affirmative defense to defamation, a claim that sounds in tort.

   In claims and affirmative defenses under tort law, Florida applies the “most significant

   relationship” test of the Restatement (Second) of Conflict of Laws section 145. Id. (citing Bishop

   v. Fla. Specialty Paint Co., 389 So. 2d 999, 1001 (Fla. 1980)); see also Michel v. NYP Holdings,

   Inc., 816 F.3d 686, 694 (11th Cir. 2016). “When determining the most significant relationship,

   the courts consider ‘(a) the place where the injury occurred, (b) the place where the conduct

   causing the injury occurred, (c) the domicil, residence, nationality, place of incorporation, and

   place of business of the parties, and (d) the place where the relationship, if any, between the parties

   is centered.’” Id. at 694 (quoting Bishop, 389 So. 2d at 1001). “These factors are considered

   according to their relative importance with respect to the particular issue.” Id. (internal quotation

   marks and citation omitted).

           The section 145 contacts guide the application of the principles in section 6 of the

   Restatement. See Grupo Televisa, S.A., 485 F.3d at 1240. These principles include the interests

   of other states in resolving the relevant issue and the basic policies underlying the specific field of


   3
    A choice-of-law analysis on the constitutional privilege is unnecessary, as that privilege is necessarily a
   question of federal law.
                                                       10
Case 1:18-cv-24227-CMA Document 110 Entered on FLSD Docket 04/24/2019 Page 11 of 24
                                                   CASE NO. 18-24227-CIV-ALTONAGA/Goodman


   law. See id. at 1242 (citing Restatement (Second) Conflict of Laws § 6(2)(a)–(g) (1971)). The

   section 145 factors favor applying New York law.

          First, Plaintiff was not injured in Florida. (See generally Am. Compl.). The Article was

   published online and was accessible worldwide. (See id. ¶ 12). Certainly “there is ‘little reason

   in logic or persuasiveness to say that one state rather than another is the place of injury . . . in the

   case of multistate defamation.’” Gubarev, No. 1:17-cv-60426-UU [ECF No. 171] at 8 (quoting

   Restatement (Second) of Conflicts of Laws § 145 cmt. e (1971) (alteration added)).

          Second, Defendants posted the allegedly defamatory article after it was drafted and

   published in New York, as Krueger resides in New York, Gizmodo’s headquarters and only U.S.

   office are in New York, and Splinter operates out of New York. (See Am. Compl. ¶¶ 19–24, 30).

   Although Plaintiff alleges Defendants conspired with Delgado, a Florida resident (see id. ¶ 32),

   Defendants’ most significant conduct — publishing the allegedly defamatory article — took place

   in New York. See Gubarev, No. 1:17-cv-60426-UU [ECF No. 171] at 8 (noting this factor favored

   applying New York law because the decision to publish the allegedly defamatory material was

   made in New York); see also Wilkow v. Forbes, Inc., No. 99 C 3477, 2000 WL 631344, at *6

   (N.D. Ill. May 15, 2000), aff’d, 241 F.3d 552 (7th Cir. 2001) (concluding the “injury-causing

   conduct occurred in New York” where the newspaper and reporter who published the allegedly

   defamatory article were both located).

          Third, the parties all reside outside of Florida.         Plaintiff is domiciled in Virginia.

   (See Am. Compl. ¶ 18). Although Gizmodo is registered to do business in Florida, its principal

   place of business is in New York. (See id. ¶ 19). The principal place of business of its sole member

   is New York. (See id.). And Krueger lives in New York. (See id. ¶ 30).




                                                     11
Case 1:18-cv-24227-CMA Document 110 Entered on FLSD Docket 04/24/2019 Page 12 of 24
                                                  CASE NO. 18-24227-CIV-ALTONAGA/Goodman


          The fourth factor does not favor either state, as Plaintiff does not allege a relationship with

   Defendants aside from the alleged defamation.             See Gubarev, No. 1:17-cv-60426-UU

   [ECF No. 171] at 9.

          The principles underlying section 6 of the Restatement also favor the application of New

   York law. Plaintiff asserts Florida has a vested interest in ensuring its litigants are afforded

   confidentiality protections under its laws. (See Resp. 4). But New York also “has a strong interest

   in encouraging unfettered expression by protecting certain types of speech within its borders.”

   Wilkow, 2000 WL 631344, at *7 (citation omitted). When multiple states have an interest in an

   issue, “[t]he extent of the interest of each of the potentially interested states should be determined

   on the basis, among other things, of the purpose sought to be achieved by . . . the particular issue

   involved . . . .” Restatement (Second) Conflict of Laws § 150, cmt. b (1971) (alterations added).

   As the courts in Gubarev, Wilkow, and Nix recognized, “the fair reporting privilege is meant to

   protect speakers, not provide a remedy to plaintiffs.” Wilkow, 2000 WL 631344, at *7 (citation

   omitted); see also Gubarev, No. 1:17-cv-60426-UU [ECF No. 171] at 9–10; Nix, No. 1:18-cv-

   22208-UU [ECF No. 27] at 8–9. New York thus has a “more substantial relationship with the

   conduct at issue here,” because Defendants’ conduct took place in New York. See Wilkow, 2000

   WL 631344, at *7. The Court therefore applies New York’s law on the fair report privilege.

      B. Defamation (Count I)

          In Count I, Plaintiff alleges Defendants are liable for defamation per se because the Article

   publicized Delgado’s false accusations against Plaintiff, which were made in a sealed court filing.

   (See Am. Compl. ¶¶ 135, 159–73). Defendants assert the Article is protected by both a New York

   statutory privilege and a federal constitutional privilege for fair and accurate reports of judicial

   proceedings. (See Mot. 8–17). Plaintiff maintains neither privilege warrants dismissal of the



                                                    12
Case 1:18-cv-24227-CMA Document 110 Entered on FLSD Docket 04/24/2019 Page 13 of 24
                                                   CASE NO. 18-24227-CIV-ALTONAGA/Goodman


   defamation claim at the motion-to-dismiss stage. (See Resp. 4–16). The Court addresses the New

   York statutory privilege and the constitutional privilege in turn.

                1. New York’s Statutory Privilege

           Defendants contend New York’s absolute statutory privilege bars Plaintiff’s defamation

   claim, whether the Supplement was sealed or not. (See Mot. 12–15). According to Defendants,

   New York’s absolute privilege applies independent of the Supplement’s source and even if

   Defendants never independently verified the allegations. (See id. 16). Finally, Defendants argue

   they are protected by the privilege because the Article is a fair and true report of the Supplement.

   (See id. 17).

           Plaintiff asks the Court not to apply New York’s absolute privilege, insisting the

   Supplement was sealed. (See Resp. 13). The sealing of the Supplement is significant because

   New York’s privilege applies only to media coverage of confidential documents where the

   published information advances the administration of justice. (See id. 9–16). In contrast, where

   the press publishes the contents of private litigants’ court filings, the privilege does not apply.

   (See id.).

           The Court need not venture into the nuances of New York’s statutory privilege as applied

   to sealed documents in paternity actions. As explained below, Plaintiff plausibly alleges the

   Article was not a fair and true report of the Supplement. Defendants therefore cannot benefit from

   the privilege at the motion-to-dismiss stage.

           New York’s fair report privilege is codified in section 74 of its Civil Rights Law: “A civil

   action cannot be maintained against any person, firm, or corporation, for the publication of a fair

   and true report of any judicial proceeding . . . .” N.Y. Civ. Rights Law § 74 (alteration added). A

   publication is considered “fair and true” if it is “substantially accurate.” Cholowsky, 887 N.Y.S.2d



                                                    13
Case 1:18-cv-24227-CMA Document 110 Entered on FLSD Docket 04/24/2019 Page 14 of 24
                                                  CASE NO. 18-24227-CIV-ALTONAGA/Goodman


   at 595–96 (quoting Holy Spirit Ass’n for Unification of World Christianity v. New York Times Co.,

   49 N.Y.2d 63, 67 (N.Y. 1979)) (internal quotation marks omitted). “A report is substantially

   accurate if, despite minor inaccuracies, it does not produce a different effect on a reader than would

   a report containing the precise truth.” Karedes v. Ackerley Grp., Inc., 423 F.3d 107, 119 (2d Cir.

   2005) (internal quotation marks and citations omitted). A report is not substantially accurate “if it

   would have a different effect on the mind of the recipient than the actual truth.” Id. (internal

   quotation marks and citation omitted). “Application of the fair reporting privilege is inappropriate

   at the motion to dismiss stage if a reasonable jury could conclude that the report ‘suggest[ed] more

   serious conduct than that actually suggested in the’ judicial proceeding.” Bilinski v. Keith Haring

   Found. Inc., 96 F. Supp. 3d 35, 49 (S.D.N.Y. 2015) (quoting Karedes, 423 F.3d at 119) (alteration

   in original).

           Plaintiff alleges the following portion of the Article is misleading: “[T]he court documents

   claim, when the woman found out she was pregnant, Miller surreptitiously dosed her with an

   abortion pill without her knowledge, leading, the woman claims, to the pregnancy’s termination

   and nearly her death.” (Article 3 (emphasis and alteration added); see also Am. Compl. ¶ 98).

   Plaintiff asserts the Article goes beyond the Supplement, which does not attribute the bulk of the

   accusations to Jane Doe. (See id.).

           Defendants contend the Article is a fair and true report of the Supplement, pointing to

   language in the Supplement suggesting at least one accusation came from Jane Doe directly. (See

   id.; Supplement 1 (“[A]ccording to Jane Doe, Mr. Miller visited her at her apartment with a

   Smoothie beverage.” (alteration added))). The Court disagrees with Defendants.

           The Court acknowledges the Supplement’s statement that “according to Jane Doe, Mr.

   Miller visited her at her apartment with a Smoothie beverage.” (Supplement 1). But the



                                                    14
Case 1:18-cv-24227-CMA Document 110 Entered on FLSD Docket 04/24/2019 Page 15 of 24
                                                  CASE NO. 18-24227-CIV-ALTONAGA/Goodman


   Supplement does not attribute any other accusation to Jane Doe. (See generally id.). In other

   words, the Supplement, unlike the Article, does not state Jane Doe “claims” Plaintiff gave her an

   abortion pill without her knowledge, deceptively terminating her pregnancy and causing her injury.

   (See id.; (Article 3)).

           A careful review of the Supplement belies the contention Jane Doe was the source of those

   allegations. (See generally Supplement). The Supplement details Delgado’s sources, explaining

   she initially discovered the accusations from a gentleman she met on Twitter, who received the

   information about Jane Doe from “multiple” sources that were “unverified by him.” (Id. 6 (internal

   quotation marks omitted)). The Supplement also notes that when a private investigator reached

   out to Jane Doe, she failed to confirm the allegations. (See id. 2).          And a journalist who

   investigated the story did not publish a report because of his editors’ concerns Jane Doe would

   “backtrack” from the allegations. (Id. 10).

           Again, the Article expressly suggests Jane Doe is the source of several of the accusations.

   (See Article 3). By reading the Supplement, the average reader may conclude that Delgado, relying

   on indirect sources, and in the context of a contested paternity action, has accused Plaintiff of

   misconduct. By reading the Article, the average reader may conclude Jane Doe –– the alleged

   victim herself –– has accused Plaintiff of misconduct.

           As the latter reading tenably bolsters the credibility of the allegations in the Supplement,

   the Court cannot conclude the Article does not produce a different effect on a reader than would a

   report on the Supplement. See Karedes, 423 F.3d at 119 (holding a reasonable jury could conclude

   article did not give a fair and true account of a town meeting because it omitted auditor’s disclaimer

   of misconduct by plaintiff that was given at the meeting); see also Pisani v. Staten Island Univ.

   Hosp., 440 F. Supp. 2d 168, 178 (E.D.N.Y. 2006) (denying defendant’s motion to dismiss under



                                                    15
Case 1:18-cv-24227-CMA Document 110 Entered on FLSD Docket 04/24/2019 Page 16 of 24
                                                   CASE NO. 18-24227-CIV-ALTONAGA/Goodman


   New York’s absolute privilege where a reasonable jury could conclude the defendant’s publication

   “transformed [the] allegations as to plaintiff in [a lawsuit] into fact . . . .” (alterations added;

   emphasis omitted)); cf. Doe v. Doe, 941 F.2d 280, 291 (5th Cir. 1991), on reh’g in part, 949 F.2d

   736 (5th Cir. 1991) (noting as relevant that defendant referred to the source as a “respected

   journalist” and omitted the sources’ refusal to corroborate the journalist’s conclusion in their

   legislative testimony, thus upgrading findings from speculative to probable).

           The Court recognizes “once it is established that the publication is reporting on a judicial

   proceeding, how a reporter gathers his information concerning a judicial proceeding is immaterial

   . . . .” Zappin v. Daily News, L.P., No. 16 CIV. 8762, 2017 WL 3425765, at *8 (S.D.N.Y. Aug. 9,

   2017) (internal quotation marks and citations omitted; alteration added). It is also true that “a

   plaintiff’s side of the story is not itself a part of the official proceeding –– and as such, an article

   can still be fair and true even if it does not include denials from the plaintiff or a detailed account

   of the plaintiff’s version of the facts.” Thomas v. City of New York, No. 17-cv-06079, 2018 WL

   5791965, at *10 (E.D.N.Y. Nov. 5, 2018) (internal quotation marks and citations omitted;

   alteration omitted).

           But these axioms do not mitigate Defendants’ burden of establishing the “story is a fair

   and substantially accurate portrayal of the events in question.” Zappin, 2017 WL 3425765, at *8

   (emphasis added). Indeed, the Court’s conclusion is not predicated on the truth or falsity of the

   underlying allegations in the Article. Rather, the Court, after comparing the statements in the

   Supplement with those in the Article, cannot conclude as a matter of law that the Article is a fair

   and true report of the Supplement.

           Defendants contend Abkco Music, Inc. v. William Sagan, Norton LLC, No. 15 Civ. 4025,

   2016 WL 2642224 (S.D.N.Y. May 6, 2016), dictates a contrary result. (See Mot. 17). In Abkco



                                                     16
Case 1:18-cv-24227-CMA Document 110 Entered on FLSD Docket 04/24/2019 Page 17 of 24
                                                       CASE NO. 18-24227-CIV-ALTONAGA/Goodman


   Music, the court concluded a statement in a press release informing the National Music Publishers’

   Association had filed a lawsuit was substantially accurate even though the association was not

   actually a named party in the lawsuit. See id. at *4. The court reasoned the statement did not

   “imply any more serious conduct than alleged, given that [National Music Publishers’ Association]

   was admittedly ‘masterminding’ the lawsuit.” Id. (alteration added).

           Abkco Music is inapposite. By arguably misattributing the allegations in the Supplement,

   the Article plausibly bolsters the allegations’ validity. Unlike in Abkco Music, a reasonable jury

   here could find the Article’s attributions of the allegations to Jane Doe would have a “different

   effect” on the mind of the average reader than would a reading of the Supplement. Karedes, 423

   F.3d at 119 (internal quotations and citations omitted). New York’s statutory privilege therefore

   does not bar Plaintiff’s defamation claim at the pleading stage.

               2. The Constitutional Privilege

           In Defendants’ view, the United States Supreme Court established an absolute privilege

   for accurate reports of public records in Cox Broadcasting Corp. v. Cohn, 420 U.S. 469 (1975).

   (See Mot. 8–9). Defendants assert the absolute privilege applies because the Article is about the

   Supplement, which Defendants assert is a public filing that was never sealed in Family Court,

   contrary to Plaintiff’s allegations. 4 (See id.).

           According to Plaintiff, any constitutional privilege would not extend to the sealed

   Supplement. (See Resp. 6–9). Plaintiff also states the rationale behind the purported constitutional

   privilege does not support its application to this case. (See id. 9–16).




   4
     Defendants rely on materials outside the Amended Complaint and its exhibits to support this contention
   (see Shullman Declaration, Ex. I, Affidavit of Mike Ernst [ECF No. 32-9]), which the Court cannot consider
   in resolving the Motion. See Thaeter, 449 F.3d at 1352.
                                                        17
Case 1:18-cv-24227-CMA Document 110 Entered on FLSD Docket 04/24/2019 Page 18 of 24
                                                  CASE NO. 18-24227-CIV-ALTONAGA/Goodman


          The Court agrees with Plaintiff, but again, on the same limited basis the Court explained

   in its analysis of New York’s absolute privilege. Even if a constitutional privilege exists, the

   privilege would not bar Plaintiff’s defamation claim because Plaintiff plausibly alleges the Article

   was not a fair and true report of the Supplement.

          In Cox Broadcasting, the Supreme Court held that “the First and Fourteenth Amendments

   will not allow exposing the press to liability for truthfully publishing information released to the

   public in official court records.” Cox Broadcasting Corp., 420 U.S. at 496 (holding television

   station cannot be liable for invasion of privacy when its reporter broadcasts the name of a rape

   victim he learned from public indictments). The Supreme Court has recognized that published

   information obtained from official records is entitled to constitutional protection. See Florida Star

   v. B.F.J., 491 U.S. 524, 533–36 (1989) (holding newspaper cannot be liable for publishing the

   name of a rape victim, in violation of a state statute, where the reporter lawfully obtained the name

   from an incident report); Landmark Commc’ns, Inc. v. Virginia, 435 U.S. 829, 831, 840–45 (1978)

   (holding newspaper cannot be criminally sanctioned for accurately reporting on a confidential

   judiciary review commission inquiry consistent with the First Amendment).

          Although these cases do not “explicitly recognize[] a constitutional privilege of fair report,”

   several circuit courts have suggested the fair report privilege has constitutional implications.

   Medico v. Time, Inc., 643 F.2d 134, 143 (3d Cir. 1981) (alteration added); see also Liberty Lobby,

   Inc. v. Dow Jones & Co., Inc., 838 F.2d 1287, 1299 (D.C. Cir. 1988) (“Federal constitutional

   concerns are implicated as well when common law liability is asserted against a defendant for an

   accurate account of judicial proceedings.”); Reuber v. Food Chem. News, Inc., 925 F.2d 703, 712

   (4th Cir. 1991) (“While the sources of the fair report privilege are in some dispute, several circuits




                                                    18
Case 1:18-cv-24227-CMA Document 110 Entered on FLSD Docket 04/24/2019 Page 19 of 24
                                                  CASE NO. 18-24227-CIV-ALTONAGA/Goodman


   have recognized that a privilege which goes to the heart of news organizations’ ability to report

   citizens about their government is one with constitutional implications.” (citations omitted)).

          Even if Defendants are correct that Cox and its progeny established a constitutional

   privilege, the privilege would only extend to fair and true reports of official proceedings. See Cox

   Broadcasting Corp., 420 U.S. at 496 (stating the press cannot be liable for “truthfully publishing

   information released to the public in official court records” (emphasis added)); see also Time, Inc.

   v. Firestone, 424 U.S. 448, 458–59 (1976) (explaining Time magazine could be liable for

   publishing defamatory article that inaccurately described divorce judgment so long as other

   constitutional limitations were satisfied); Horne v. WTVR, LLC, No. 3:16-cv-000092, 2017 WL

   1330200, at *5 (E.D. Va. Apr. 6, 2017) (stating regardless of whether the fair report privilege stems

   from the constitution or state law, “any such privilege at least requires that the report be fair and

   accurate”).

          As noted, Plaintiff plausibly alleges Defendants’ Article did not accurately describe the

   Supplement. Specifically, Plaintiff alleges:

          The Defamatory Article goes beyond the accusations in the Supplement itself by
          falsely asserting that “Jane Doe” herself “claims” that Miller surreptitiously dosed
          her with an abortion pill without her knowledge, “leading to the pregnancy’s
          termination and nearly her death.” Jane Doe has never “claimed” that Miller did
          anything. To the contrary, she denied the accusations, told two reporters that they
          were not true, and never even spoke to Delgado about them.

   (Am. Compl. ¶ 98 (emphasis in original)).

          Even though Defendants insist the Article is entirely consistent with the Supplement

   (see Mot. 16–17), a comparison of the Article and Supplement plausibly supports Plaintiff’s

   allegations. While the Article states Jane Doe “claims” the abortion pill led to the termination of

   her pregnancy and nearly her death (Article 3), the Supplement suggests Delgado made the

   accusations based on information she learned from various third parties. (See Supplement 3–10).

                                                    19
Case 1:18-cv-24227-CMA Document 110 Entered on FLSD Docket 04/24/2019 Page 20 of 24
                                                     CASE NO. 18-24227-CIV-ALTONAGA/Goodman


   Plaintiff properly alleges the Article exceeds the scope of the Supplement. Defendants are

   therefore not entitled to any purported constitutional privilege.

           Because neither New York’s absolute privilege nor a federal constitutional privilege

   applies as a matter of law, Plaintiff’s defamation claim survives Defendants’ Motion to Dismiss.

       C. The Non-Defamation Claims

           Defendants also move to dismiss Plaintiff’s remaining claims for tortious interference

   (Count II), intentional infliction of emotional distress (Count III), invasion of privacy (Count IV),

   and conspiracy (Count V). (See Mot. 19–20). Defendants contend these claims must be dismissed

   under Florida’s “single action rule” or New York’s similar rule against duplicative tort claims. 5

   (Id.). The Court agrees.

               1. Tortious Interference, Intentional Infliction of Emotional Distress, and Invasion of
                  Privacy (Counts II-IV)

           In Count II, Plaintiff alleges Defendants tortiously interfered with his business

   relationships with CNN and Teneo by “publishing the Defamatory Article and Supplement and

   promoting the article through social media.” (Am. Compl. ¶¶ 175–76). Plaintiff alleges the

   “nature of the statements” damaged his reputation –– the same damage Plaintiff seeks to recover

   for in his defamation claim. (Compare id. ¶ 178, with ¶ 165). In Count III, Plaintiff alleges

   Defendants inflicted emotional distress by publishing the Article, again alleging the “nature of the

   statements” damaged his reputation. (Id. ¶¶ 182–86). Likewise, in Count IV, Plaintiff alleges




   5
     Defendants also argue the invasion of privacy claim should be dismissed because there is no public
   disclosure of private facts claim under New York law and Plaintiff has failed to state a claim for invasion
   of privacy under Florida law. (See Mot. 17–19). The Court does not address these arguments, as the
   invasion of privacy claim is dismissed for a different reason.
                                                       20
Case 1:18-cv-24227-CMA Document 110 Entered on FLSD Docket 04/24/2019 Page 21 of 24
                                                      CASE NO. 18-24227-CIV-ALTONAGA/Goodman


   Defendants published private facts about him when they reported on the Supplement, thus

   damaging his reputation. (See id. ¶¶ 190–93).

            Under both Florida and New York law, 6 a plaintiff cannot proceed on concurrent counts

   for related torts that are “intended to compensate for the same alleged harm” as a defamation claim.

   See Klayman v. Judicial Watch, Inc., 22 F. Supp. 3d 1240, 1256 (S.D. Fla. 2014) (“When claims

   are based on analogous underlying facts and the causes of action are intended to compensate for

   the same alleged harm, a plaintiff may not proceed on multiple counts for what is essential the

   same defamatory publication or event.” (citation omitted)); see also Hengjun Chao, M.D. v Mt.

   Sinai Hosp., 476 F. App’x 892, 895 (2d Cir. 2012) (“‘New York law considers claims sounding in

   tort to be defamation claims . . . where those causes of action seek damages only for injury to

   reputation, [or] where the entire injury complained of by plaintiff flows from the effect on his

   reputation.’”) (quoting Jain v. Sec. Indus. & Fin. Mkts. Ass’n, No. 08 Civ. 6463, 2009 WL

   3166684, at *9 (S.D.N.Y. Sept. 28, 2009) (alterations in original)). 7 In contrast, a plaintiff may

   recover for separate claims when they ‘“are properly pled upon the existence of independent

   facts.”’ Klayman, 22 F. Supp. 3d at 1256–57 (quoting Fridovich v. Fridovich, 598 So. 2d 65, 70

   (Fla. 1992) (other citation omitted)).

            Plaintiff contends he alleges facts beyond the defamatory publication to support his other

   tort claims, including that Defendants deprived him of the opportunity to seal the Supplement,




   6
     The Court does not conduct a choice-of-law analysis on the single action rule/duplicative defense as to
   these claims, because both New York and Florida law produce the same result.
   7
      Duplicative tort claims must be dismissed even if the defamation claim survives. See Klayman, 22 F.
    Supp. 3d at 1257 (holding tortious interference and intentional infliction of emotional distress claims were
    barred by Florida’s single action rule even though defamation claim survived summary judgment); Restis
    v. Am. Coal. Against Nuclear Iran, Inc., 53 F. Supp. 3d 705, 725–30 (S.D.N.Y. 2014) (dismissing tortious
    interference, emotional distress, and prima facie tort claims as duplicative even though defamation claim
    was not dismissed).
                                                        21
Case 1:18-cv-24227-CMA Document 110 Entered on FLSD Docket 04/24/2019 Page 22 of 24
                                                  CASE NO. 18-24227-CIV-ALTONAGA/Goodman


   Defendants refused to pull the Article, and Krueger tweeted the Article. (See Resp. 19–20). Yet,

   these facts all relate to the dissemination of the allegedly defamatory statements in the Article.

          This case is unlike Primerica Financial Services, Inc. v. Mitchell, 48 F. Supp. 2d 1363

   (S.D. Fla. 1999), in which the plaintiffs “pled the other circumstances and facts” in support of their

   tortious interference claim aside from the allegedly untruthful statements. Id. at 1368.        Here,

   Plaintiff’s non-defamation tort claims arise entirely from the Article’s publication.

   (See Am. Compl. ¶¶ 174–201). And the tortious interference, intentional infliction of emotional

   distress, and invasion of privacy claims all seek the same damages as Plaintiff’s defamation claim:

   recovery for harm to reputation. (See id. ¶¶ 178, 186, 193).

          Because these claims are premised on the same facts as the defamation claim and seek the

   same damages, they must be dismissed. See Tobinick v. Novella, No. 9:14-cv-80781, 2015 WL

   328236, at *11 (S.D. Fla. Jan. 23, 2015) (dismissing tortious interference claim under the single

   action rule because the claim was based on the allegedly defamatory statements underlying

   plaintiffs’ libel claims); Ortega Trujillo v. Banco Central Del Ecuador, 17 F. Supp. 2d 1334, 1339

   (S.D. Fla. 1998) (dismissing false light invasion of privacy claim because it was “based on the

   same facts giving rise to the claim for defamation”); Klayman, 22 F. Supp. 3d at 1256–57

   (concluding tortious interference and intentional infliction of emotional distress claims were barred

   by Florida’s single action rule); Restis, 53 F. Supp. 3d at 725–30 (dismissing tortious interference,

   emotional distress, and prima facie tort claims as duplicative of defamation claim because the

   entire injury flowed from the defamatory comments to the plaintiffs’ reputation); Travelex

   Currency Servs., Inc. v. Puente Enters., Inc., No. 18 Civ. 1736, 2019 WL 1259102, at *7 (S.D.N.Y.

   Mar. 19, 2019) (dismissing counterclaim for tortious interference as duplicative of defamation

   claim because the alleged injuries flowed directly from the alleged defamatory statements);



                                                    22
Case 1:18-cv-24227-CMA Document 110 Entered on FLSD Docket 04/24/2019 Page 23 of 24
                                                     CASE NO. 18-24227-CIV-ALTONAGA/Goodman


   Weitsman v. Levesque, 3:17-cv-00727, 2018 WL 1990218, at *5–6 (N.D.N.Y. Apr. 25, 2018)

   (concluding trade libel, tortious interference, and intentional infliction of emotional distress claims

   were duplicative of defamation claim). Under both New York and Florida law, therefore, Counts

   II, III, and IV must be, and are, dismissed.

               2. Conspiracy (Count V)

            In Count V, Plaintiff alleges Defendants conspired with Delgado to defame, intentionally

   inflict emotional distress, interfere with Plaintiff’s advantageous business relationships, and invade

   Plaintiff’s privacy. (See Am. Compl. ¶ 203). This claim is likewise duplicative under New York

   law. 8

            Under New York law, “a conspiracy to commit a tort is never itself a cause of action . . . .”

   Bahiri v. Madison Realty Capital Advisors, LLC, 924 N.Y.S.2d 307 (Sup. Ct. 2010) (alteration

   added; citations omitted). This is because “[w]hile conspiracy allegations may be pled to connect

   someone to an actionable tort committed by another, where the substantive tort is already pled

   against the parties, like in the instant case, the conspiracy claim will be dismissed as duplicative

   . . . .” Id. (alterations and emphasis added; citations omitted). Indeed, where “the conspiracy

   cause[] of action in plaintiff’s complaint . . . . allege[s] nothing more than the agreement with a

   co-defendant to commit the substantive tort previously alleged,” the “agreement itself is not

   actionable” because if the conspiracy claim were allowed, Plaintiff, “having recovered on the


   8
    To the extent there is a conflict between New York and Florida law on civil conspiracy, the Court applies
   New York law. As discussed in the choice-of-law analysis above (see supra at Part III(A)), in applying
   Florida’s “most significant relationship test,” the Court considers the location of the parties, where the
   conduct and injury occurred, and where the relationship between the parties is centered. See Michel, 816
   F.3d at 694 (internal quotation marks and citations omitted). Both Defendants reside in New York, whereas
   no parties reside in Florida. (See Am. Compl. ¶¶ 18–19, 30). Plaintiff does not allege to have particularly
   suffered injury in Florida, as he is a Virginia resident and the Article was published online, accessible to
   viewers worldwide. (See id. ¶¶ 18, 12). And the conduct causing Plaintiff’s injury — publication of the
   allegedly defamatory Article — took place in New York. (See id. ¶¶ 19–24, 30). New York’s law of civil
   conspiracy therefore applies.
                                                       23
Case 1:18-cv-24227-CMA Document 110 Entered on FLSD Docket 04/24/2019 Page 24 of 24
                                                 CASE NO. 18-24227-CIV-ALTONAGA/Goodman


   substantive tort, would then be permitted a duplicative recovery on the conspiracy cause[] of action

   with the proof of nothing additional other than the agreement.” Danahy v. Meese, 446 N.Y.S.2d

   611, 614 (App. Div. 4th Dep’t 1981) (alteration added; citations omitted). Plaintiff’s civil

   conspiracy claim must therefore be dismissed as duplicative because it “is premised on the same

   allegations and the same torts asserted elsewhere in the complaint.” United States Small Bus.

   Admin. v. Feinsod, 347 F. Supp. 3d 147, 168 (E.D.N.Y. 2018) (citations and footnote call number

   omitted).

          As the ample case law illustrates, Plaintiff’s civil conspiracy claim is duplicative of his

   defamation claim. Count V is therefore dismissed.

                                      IV.     CONCLUSION

          For the foregoing reasons, it is

          ORDERED AND ADJUDGED that Defendants, Gizmodo Media Group, LLC and

   Katherine Krueger’s Corrected Motion to Dismiss the Amended Complaint [ECF No. 44] is

   GRANTED in part and DENIED in part. Counts II, III, IV, and V of the Amended Complaint

   are DISMISSED.

          DONE AND ORDERED in Miami, Florida, this 24th day of April, 2019.



                                                        ________________________________
                                                        CECILIA M. ALTONAGA
                                                        UNITED STATES DISTRICT JUDGE

   cc:    counsel of record




                                                   24
